                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No . 5:20-CV-697-BO


JUSTIN P. HOOTEN,                              )
                                               )
                       Plaintiff,              )
                                               )
V.                                             )                        ORDER
                                               )
WALMART INC.,                                  )
                                               )
                       Defendant.              )


        This cause comes before the Court on defendant' s motion to dismiss for failure to state a

claim. Also on the docket are plaintiffs motion for extension of time to file response and

defendant's motion to stay discovery. For the following reasons, plaintiffs motion for extension

of time and defendant's motion to dismiss are granted, and defendant's motion to stay is denied as

moot.

                                          BACKGROUND

        On November 7, 2019, plaintiff Justin Hooten filed a charge of discrimination with the

U.S. Equal Employment Opportunity Commission (EEOC) against her former employer,

defendant Walmart Inc., in Wake County Superior Court. DE 1-1 , 40. In her charge, plaintiff

alleged that defendant subjected her to transgender-based harassment, constructively discharged

her, and retaliated against her, all in violation of Title VII of the Civil Rights Act of 1964. Id. at

40-41. The EEOC declined to act on plaintiffs charge and informed plaintiff of her right to sue

on August 6, 2020. Id. at 10. Subsequently, plaintiff filed this lawsuit in Wake County Superior

Court on November 3, 2020, seemingly bringing the same claims that she alleged in her EEOC

charge. Defendant timely removed the lawsuit to this Court on December 29, 2020. DE 1.




          Case 5:20-cv-00697-BO Document 21 Filed 04/01/21 Page 1 of 9
       Plaintiff began working for a Walmart store m August 2018. DE 1-1, 19. After

expenencmg some medical complications following a procedure, she returned to work at a

Walmart store in Charlotte, NC in April 2019. Id. Plaintiff later transferred to a Walmart store in

Raleigh and began experiencing alleged discrimination. Id. Assistant Manager Daniel Whitner

called her "it" and avoided her. Id. at 18-19. Another employee told plaintiff that Mr. Whitner had

a problem with plaintiffs '•situation'' and that Mr. Whitner said that ''he didn't have to respect

[plaintiff]." Id. at 12-13. Manager Soycoya Gregory "rolled her eyes at [plaintiff]." Id. at 18. Ms.

Gregory disciplined plaintiff on September 20, 2019 for allegedly being unproductive. Id. at 13.

On September 20, 2019, plaintiff was directed to speak with Jeremy Studl, the new store manager.

Id. at 18. At Mr. Strudl 's request, plaintiffsubmitted a written complaint about her issues with Mr.

Whitner, and Mr. Strudl told plaintiff that he would take care of the issue. Id. However, plaintiff

never heard back from Mr. Strudl or any manager. Id. When plaintiff followed up on her

complaint with Mr. Strudl, he informed her that he needed more time. Id. Plaintiff claims that she

experienced a hostile work environment that caused her emotional distress, which resulted in her

severing her employment from Walmart. Id. Plaintiff experienced increased anxiety and

depression because of her experience, and she subsequently attended outpatient therapy. Id.

Plaintiff filed a complaint with Walmart Corporate after she severed her employment with the

company. Id.

                                           DISCUSSION

Motion lo File Re:,,ponse Out of Time

       Plaintiff has filed a motion for extension of time to file her response to defendant's

motion to dismiss for failure to state a claim. Where a motion to extend time is filed after the

deadline for filing has expired, the moving party must show excusable neglect. Fed. R. Civ. P.



                                                 2

          Case 5:20-cv-00697-BO Document 21 Filed 04/01/21 Page 2 of 9
6(b)(l )(B). In determining if a party's neglect is excusable, courts consider "the danger of

prejudice to the [opposing party], the length of the delay and its potential impact on judicial

proceedings, the reason for the delay, including whether it was within the reasonable control of

the movant, and whether the movant acted in good faith. " Pioneer Inv. Servs. Co. v. Brunswick

Assocs. Ltd. P 'ship, 507 U.S. 380,395 (1993); Agnew v. United Leasing Corp. , 680 Fed App'x

149, 155 (4th Cir. 2017).

       Defendant has not responded in opposition to this motion, and the time for doing so has

passed. Plaintiff filed this motion, with the attached response, only one day after the deadline for

filing . Plaintiff asks for the extension because she originally mailed her response in opposition to

this Court, but she was later told that the document had not been received. Plaintiff provides a

receipt from UPS showing that an item was delivered on February 22, 2021 , which was before

the deadline to file a response. Upon learning that the document had not been received, plaintiff

filed this motion and her response in opposition by hand . Defendant will suffer no prejudice from

the delayed filing of the answer. For good cause shown, the Court grants plaintiffs motion for

extension of time to file out of time a response in opposition. This Court deems plaintiffs

response timely filed and includes this response in its consideration of defendant' s motion to

dismiss.

Motion to Dismiss

       A Rule 12(b)( 6) motion to dismiss tests the legal sufficiency of the complaint. Papas an v.

Allain, 478 U.S. 265,283 (1986). When acting on a motion to dismiss under Rule 12(b)(6), "the

court should accept as true all well-pleaded allegations and should view the complaint in a light

most favorable to the plaintiff." Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir.1993).

A complaint must allege enough facts to state a claim for relief that is facially plausible. Bell



                                                  3

           Case 5:20-cv-00697-BO Document 21 Filed 04/01/21 Page 3 of 9
Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Facial plausibility means that the facts

pled " allow[] the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged," and mere recitals of the elements of a cause of action supported by

conclusory statements do not suffice. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint

must be dismissed if the factual allegations do not nudge the plaintiffs claims "across the line

from conceivable to plausible." Twombly, 550 U.S. at 570. The complaint "must plead sufficient

facts to allow a court, drawing on judicial experience and common sense, to infer more than the

mere possibility of misconduct." Nemet Chevrolet, Ltd. v. Consumerajfairs.com, Inc., 591 F.3d

250, 256 (4th Cir. 2009) (internal quotations omitted). " [T]he court need not accept the

plaintiffs legal conclusions drawn from the facts, nor need it accept as true unwarranted

inferences, umeasonable conclusions, or arguments. " Philips v. Pitt County Mem. Hosp., 572

F.3d 176, 180 (4th Cir. 2009) (internal quotations omitted).

       In considering a motion to dismiss pursuant to Rule 12(b)(6), the Court may consider

documents attached to the complaint "so long as they are integral to the complaint and

authentic." Id. Although the Court must construe the complaint of a pro se plaintiff liberally,

such a complaint must still allege "facts sufficient to state all the elements of her claim" in order

to survive a motion to dismiss. Bass v. E.I. DuPont de Nemours & Co., 324 F.3d 761, 765 (4th

Cir. 2003). Here, even when construed liberally, plaintiffs complaint fai ls to allege facts

sufficient to support any plausible legal claim.

       A. Hostile Work Environment

       To prove a hostile work environment claim, plaintiff must show " (l) unwelcome conduct;

(2) that is based on the plaintiffs [protected status]; (3) which is sufficiently severe or pervasive

to alter her conditions of employment and to create an abusive work environment; and (4) which



                                                   4

          Case 5:20-cv-00697-BO Document 21 Filed 04/01/21 Page 4 of 9
is imputable to the employer." Strothers v. City of Laurel, 895 F.3d 317 (4th Cir. 2018) (citing

Okoli v. City of Baltimore, 648 F.3d 216, 220 (4th Cir. 2011)). Defendant argues that plaintiff fails

to meet prongs two and three of the test for hostile work environment. Even assuming that plaintiff

has shown that defendant's conduct was based on plaintiff's protected status, she fails to show that

defendant's conduct is sufficiently severe or pervasive to alter her conditions of employment and

create a hostile work environment.

       To show that defendant' s conduct was sufficiently severe or pervasive, the "objective

severity of harassment should be judged from the perspective of a reasonable person in the

plaintiffs position, considering 'all the circumstances."' Oncale v. Sundowner Offshore Servs.,

Inc,, 523 U.S. 75 , 81 (1998) (internal quotations omitted); Jennings v. Univ. of N. Carolina, 482

F.3d 686, 696 (4th Cir. 2007). These circumstances include "the frequency of the discriminatory

conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive

utterance; and whether it unreasonably interferes with an employee's work performance." Harris

v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993) ; Fox v. Gen. Motors Corp., 247 F.3d 169, 178 (4th

Cir. 2001 ). "Title VII does not provide a remedy for every instance of verbal and physical

harassment in the workplace," and it does not guarantee a federal employee a workplace of

refinement and sophistication. Lissau v. Southern Food Serv., Inc. , 159 F.3d 177, 183 (4th Cir

1998); Hartsell v. Duplex Prods. Inc., 123 F.3d 766, 773 (4th Cir. 1997). "[N]ormally petty slights,

minor annoyances, and simple lack of good manners" are not sufficient to support a hostile work

environment claim. Burlington N. & Santa Fe Ry. Co. v. White , 548 U.S. 53, 68 (2006).

       In her complaint, plaintiff alleges that Ms . Gregory rolled her eyes at her, and plaintiff also

seems to imply that Ms. Gregory was overly critical of plaintiff's work. However, this behavior is

not sufficiently severe or pervasive to constitute a hostile work environment claim. See Threat v.



                                                  5

          Case 5:20-cv-00697-BO Document 21 Filed 04/01/21 Page 5 of 9
Potter, No. 3 :05-CV-116-DCK, 2008 U.S. Dist. LEXIS 51153, at *7, * 10 (W.D.N.C. July 2, 2008)

(finding that plaintiffs allegation that she was subjected eye rolling, micromanagement, and

criticism by her supervisor did "not meet the standard articulated by the Supreme Court for a

hostile work environment and [were] not likely to be found hostile or pervasive by a reasonable

person"); Buchhagen v. ICG Int '! Inc., 545 Fed. App'x 217,219 (4th Cir. 2013) (per curiam)

(finding that allegations of a supervisor mockingly yelling at plaintiff in a meeting, repeatedly

harping on a mistake made by plaintiff, and unfairly scrutinizing and criticizing plaintiffs failure

to follow directives fell "far short or being severe or pervasive enough to establish an abusive

environment").

       Plaintiff further alleges that Mr. Whitner avoided her and called her " it," apparently instead

of using her preferred pronoun. This behavior is also not severe or pervasive enough to support a

hostile work environment claim. See Daugherty v. Food Lion, LLC, No. 1:04CV278, 2006 U.S.

Dist. LEXIS 43042, at *43-44 (W.D.N.C. June 13 , 2006) (finding that plaintiffs allegations that

his supervisor would ignore him and "refuse to make eye contact with him" behavior that was

unfriendly and rude but insufficient to sustain a hostile work environment claim); Milo v.

Cybercore Techs., LLC, No. RDB-18-3145 , 20 19 U.S. Dist. LEXIS 160386, at *17 (D. Md. Sept.

17, 2019) (dismissing plaintiffs trans gender-based harassment claim because, although plaintiff

was offended by references to "him" or "he" rather than "her" or "she," the alleged incidents were

sporadic and none were extremely serious); Tims v. Carolina Healthcare Sys., 983 F. Supp. 2d

675, 681 (W.D.N.C. 2013) (granting motion to dismiss where plaintiff alleged her supervisor

referred to her as "you people" and "y'all blacks").

       Plaintiff fails to allege sufficient facts to constitute a hostile work environment claim. Title

VII is not meant to become a general civility code. Perkins v. Int 'l Paper Co., 936 F.3d 196, 208



                                                  6

          Case 5:20-cv-00697-BO Document 21 Filed 04/01/21 Page 6 of 9
(4th Cir. 2019) (citations omitted). While plaintiff alleges conduct that may be unprofessional or

rude, rude treatment, even by a supervisor, is not enough to sustain a hostile work environment

claim. See Baqir v. Principi, 434 F.3d 733, 747 (4th Cir. 2006). Plaintiffs allegations in no way

rise to behavior that was "hostile or deeply repugnant." See Hopkins v. Baltimore Gas & Elec. Co.,

77 F.3d 745, 753 ( 4th Cir. 1996) (finding that a working environment must be "hostile or deeply

repugnant," not '"merely unpleasant," to be actionable).

         B. Constructive Discharge

         In addition to bringing a claim for hostile work environment, plaintiff alleges that she was

constructively discharged. Constructive discharge can amount to adverse employment action. See

James v. Boaz-Allen & Hamilton Inc., 368 F.3d 371, 378 (4th Cir. 2004). Constructive discharge

occurs when "an employer deliberately makes the working conditions intolerable in an effort to

induce the employee to quit." Honor v. Boaz-Allen & Hamilton, Inc., 383 F.3d 180, 186-87 (4th

Cir. 2004) (quoting Martin v. Cavalier Hotel Corp., 548 F.3d 1343, 1353-54 (4th Cir. 1995)).

"Intolerability of working conditions, as the circuits uniformly recognize, is assessed by the

objective standard of whether a 'reasonable person' in the employee's position would have felt

compelled to resign." Bristow v. Daily Press, Inc., 770 F.2d 1251, 1255 (4th Cir. 1985) (internal

citation omitted), cert. denied, 475 U.S. 1082 (1986). "[D]issatisfaction with work assignments, a

feeling of being unfairly criticized, or difficult or unpleasant working conditions are not so

intolerable as to compel a reasonable person to resign." Carter v. Ball, 33 F.3d 450, 459 (4th Cir.

1994).

         Here, plaintiff fails to plausibly allege facts sufiicient to meet either prong of the test for

constructive discharge. Although plaintiff allegedly complained to Mr. Strudl, who "took no

action," plaintiff admits that Mr. Strudl expressed a willingness to "take care" of the situation and



                                                   7

           Case 5:20-cv-00697-BO Document 21 Filed 04/01/21 Page 7 of 9
started with inviting plaintiff to write a statement. Because plaintiffs employer showed a

willingness to remedy plaintiffs complaints, even though Mr. Strudl was not moving fast enough

for plaintiffs approval, plaintiff cannot show that her employer was deliberately inducing her to

quit. See Revak v. Miller, No 7:18-CV-206-FL, 2020 U.S. Dist. LEXIS 99048, at *31-32

(E.D.N.C. June 5, 2020) (holding that plaintiff failed to establish the deliberateness element where

plaintiff quit even though plaintiff's supervisor agreed, in response to learning about her complaint

of harassment, to fix the situation, if given the opportunity and time to do so).

       As to intolerability, plaintiffis unable to show that her working conditions were intolerable

because, as previously discussed, she is unable to show that those conditions were sufficiently

severe or pervasive to create a hostile work environment. See Perkins, 936 F.3d at 212 (holding

that the intolerability element of a constructive discharge claim requires '·a greater severity or

pervasiveness of harassment than the minimum required to prove a hostile work environment").

Plaintiff's working conditions were not intolerable such that she could not have stayed on the job

while seeking relief. See Pennsylvania State Police v. Suders, 542 U.S. 129, 147 (2004) ("[U]nless

conditions are beyond 'ordinary' discrimination, a complaining employee is expected to remain

on the job while seeking redress."). Thus, plaintiff's allegations regarding Mr. Whitner and Ms.

Gregory are insufficient to state a plausible claim of constructive discharge.

       C. Retaliation

       Finally, plaintiff asserts a Title VII retaliation claim. To state a claim for retaliation, she

must show that: (1) she engaged in protected activity; (2) defendant took employment action

against her that a reasonable employee would find materially adverse, and (3) defendant took the

materially adverse employment action because of the protected activity. Foster v. Univ. of

Maryland-Eastern Shore, 787 F3d 243, 250 (4th Cir. 2015). A retaliatory adverse action is one



                                                  8

          Case 5:20-cv-00697-BO Document 21 Filed 04/01/21 Page 8 of 9
that "well might have dissuaded a reasonable worker from making or supporting a charge of

discrimination. " Burlington N., 548 U .S. at 68 (internal quotations omitted).

        The only relevant allegation plaintiff makes to support her claim of retaliation is that she

was constructively discharged. However, as previously discussed, plaintiff does not sufficiently

allege a constructive discharge claim. Therefore, plaintiff cannot base a retaliation claim on an

allegation that defendant constructively discharged her. Furthermore, even if plaintiff did

experience negative treatment after her September 23, 2019 complaint to Mr. Strudl, such

treatment did not dissuade her from making several subsequent complaints to Walmart' s internal

ethics hotline and the EEOC. This shows that defendant's alleged retaliation was not sufficiently

adverse to maintain a viable retaliation claim under Title VII. See Ortiz v. Big Bear Events, LLC,

No. 3:12-CV-341-RJC-DCK, 2012 U.S. Dist. LEXIS 184958, at* 10-11 (W.D.N.C. Nov. 6, 2012)

(dismissing a claim upon finding that the alleged adverse employment actions did " not appear

likely to dissuade a reasonable worker from making or supporting a charge of discrimination")

(citing Burlington N. , 548 U .S. at 68)). Therefore, plaintiff also fails to state a claim for retaliation.

                                             CONCLUSION

        Accordingly, for the foregoing reasons, plaintiffs motion for extension of time to file [DE

17] is GRANTED. Defendant' s motion to dismiss for failure to state a claim [DE 11] is

GRANTED, and its motion to stay discovery [DE 19] is DENIED as MOOT.



SO ORDERED, this       _1_ day of April , 2021.


                                                 ~;J~
                                                 UNITED STATES DISTRICT JUDGE



                                                     9

           Case 5:20-cv-00697-BO Document 21 Filed 04/01/21 Page 9 of 9
